Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 1 of 22

LAW OFFICES
KENNETH A. ZITTER

260 MADISON AVENUE
NEW YORK, NEW YORK 10016
(212) 532-8000

November 12, 2019

Magistrate Judge Robert W. Lehrburger
United States Magistrate Judge

United States District Courthouse

500 Pearl Street

New York, New York 10007

Re: Alpha Capital Anstalt v. Shiftpixy, Inc.
L9 CV 6199 (PGG) (RWL)

Dear Magistrate Judge Lehrburger:

In accordance with Your Honor’s Order dated November 12, 2019, enclosed please find a
complete copy of Exhibit C to Plaintiff's moving Memorandum of Law.

Respectfully submitted,

ms

Kenneth A. Zitter

 

KAZ/nr

Enc.

via ECF
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 2 of 22

pa

WR OAIANTAHMUN SP PwWWnNNYHP

NNNNNMN HEP EPP Pee PP eee PEPE
UPRUNEF OCHODIAANUNUNRAWHYNYNNEH OAL

92AABRALPC Conference
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

ee x
ALPHA CAPITAL ANSTALT,
Plaintiff,
Vv. 09 CV 670 (LAK)
ADVANCED CELL TECHNOLOGY,
INC.,
\
Defendant.
SeSe ee eS eS ee ee ew eee See ee SS at
New York, N.Y.
February 10, 2009
3:00 p.m.
Before:

HON. LEWIS A. KAPLAN,
District Judge
APPEARANCES

KENNETH A. ZITTER
Attorney for Plaintiff Alpha

BACHNER & ASSOCIATES, P.C.

Attorneys for Defendant Advanced Cell
BY: MICHAEL FRED BACHNER

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

Exine iT C
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 3 of 22

OW Pe Ww Ne

ew

il
12
13
14

16
17
18
19
20
21
22
23
24
25

S2RALALPC Conference

(Case called)

MR. ZITTER: Kenneth A. Zitter, 260 Madison Avemie,
New York, New York, counsel for plaintiff Alpha Capital
Anstalt.

MR. BACHNER: Good afternoon or good morning,
actually, your Horior.

Michael Bachner. With me is Kevin 0' Brian. We
represent Advanced Cell Technology.

THE COURT: Good morning.

Okay. Does the plaintiff have any more evidence to
present?

MR. ZITTER: Well, your Honor, last time we were here
you said you wanted to hold a hearing. I have Mr. Rabinowitz
here physically in court. He is the one who signed the aff --
one of the affirmations in support of the order to show cause.
I don't think there is any dispute about the facts but if your
Honer wants live witness testimony --

THE COURT: I couldn't quite follow the whole
sentence. You said you didn't think there was any dispute
about the facts --

MR. ZITTER: Right, about the facts that
Mr. Rabinowitz put forth in the affirmation. So I don't know
if it advances the ball to have him testify but he is available
to testify if your Honor would prefer live testimony.

THE COURT: I don't have to listen to something that

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 4 of 22

PRPRPPEHE
VINA BUN POUAIAKRN EY NE

NHR
Owe

mon
Moe

NM Nh
me w&

92AAAALPC Conference

I've read already. So it's reaily going to be up to
Mc. Bachner if he feels he needs to cross-examine
Mr. Rabinowitz.

MR. BACHNER: Your Honor, we're satisfied actually
that the papers set forth accurately Mr. Rabinowitz's position
as well.

THE COURT: OK. Fine. Thank you. So is there any
other evidence for the plaintiff?

MR, ZITTER: No, your Honor.

THE COURT: Okay. Then I'll hear Mr. Bachner's side.

MR, BACHNER: Thank you, your Honor.

Your Honor, we're here in front of you today, frankly,
we were hoping that we would be in front of you today telling
you that this matter had been resolved. My office through
Mr. O'Brien --

THE COURT: You were not alone in that.

MR. BACHNER: I know, your Honor. And we were working
fairly diligently with Mr. Zitter at some really long hours
ever the course of the weekend. And, frankly, your Honor, we
thought that as of nine o'clock this morning that this was
going to be resolved. A glitch came about, your Honor, in some
of the dealings with Mr. Caldwell's other corporate counsel
about concerns that they had in connection with the settlement
issues. And we thought it was appropriate, your Honor, even
though Mr. Ryan indicates to me that he thinks you may have

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 5 of 22

tt
Ow Wan SW

il

S2ARAAALPC Conference

actually in some way addressed this last time. And if you did
L apologize to the Court and if you have addressed it, your
Honor, whatever order your Honor issues we will abide by, of
course, and so wiil the company.

Mr. Caldwell, your Honor, frankly, would have been
here. We hoped that this was going to be rescived and he
didn't have to incur, the company didn't have to incur the
expense of coming down here. Mr. Caldwell if you want ¢
to him about any questions that your Honor may have he is
available by phone to do that.

THE COURT: This is not an inquisitorial process.
There's been a motion made. You've put in no papers in
opposition. If you want to put on a witness I'll certainly
hear that. So the ball is in your court.

MR. BACHNER: That's fine, your Honor. We thought you
might have been questions of Mr. Caldwell that we're weren't
ready to answer. We're ready to answer them today. You had
questions for Mr. Ryan. [I don't know if it's necessary. We
didn't mean any disrespect to the Court by not having him here.

THE COURT: I appreciate that. I had a lot of
questions, I wanted to know whether the financial condition of
the company is any better or worse today than it was as of
March 31, 2008 when it filed it’s last queue. I wanted to know
about the amount of shares authorized issued and outstanding
were.

SOUTHERN DISTRICT REPORTERS, F.C.
{212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 6 of 22

rFOoOwWw DANN &WNH

PPR Pe
Uh We BS

oy
ay

i?

13
20
21
22
23
24
25

S2RARALPC Conference

MR. BACHNER: We have that information, your Honor.

We have it through certification by Mr. Caldwell and he is
ready to go on the phone and teli it to your Honor.

THE COURT: What do you mean?

MR. BACHNER: As part of what was going to be the
original settlement Mr. Caldwell put together a certification
by him indicating how many outstanding shares there were.

There were five hundred million shares outstanding, your Honor,
authorized actually. And there are six million shares, your
Honor, not yét issued.

THE COURT: So you've issued four million nine hundred
and 94 million?

MR. BACHNER: Yes, your Honor. And there's six
million shares -- actually, your Honor, there were 493,805,641
shares.

THE COURT: 493,895 and what?

MR. BACHNER: 641, your Honor.

THE COURT: That's what's issued and without standing?

MR. BACHNER: That's correct, your Honor.

THE COURT: So the balance that are authorized but not
yet issued is six million, right?

MR. BACHNER: I apologize, your Honor. I spoke over
you.

THE COURT: The authorized but not yet issued are
about six point two million?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0360
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 7 of 22

owrnm &wnNbe

17
18
15
20
21
22
23
24
25

S2RAABRLPC Conference

MR. BACHNER: Correct, your Honor.

Judge, this waa the glitch that put us up and whatever
your Honor rules on this we will abide by of course.

One of the provisions, and it was brought up in the
motion papers, has to do with this giving preference to other
debenture holders. There are other debenture holders who are
in the same position, Although, they haven't come to court yet
regarding their situation as well. On page --

MR. ZITTER: Your Honor, I don't mean to interrupt
Mr. Bachner but he is testifying, your Honor. He is giving
basically testimony as to what the facts are, He doesn't know
them. He is not sworn. He doesn't have a witness here.

THE COURT: One of the things that I was going to
inquire of you, Mr. Zitter, at least to the point that he had
gone so far, the shares authorizes issued and outstanding. Do
you have any quarrel with accepting those numbers?

MR. ZITTER: Yes, I do, your Honor. I have serious
quarrel with it. First of all, we have no basis to know Lf
it's true or false.

Second, on Friday immediately after the hearing that
we had on that day I sent an e-mail to Mr. Bachner's office
saying send me the documentation which shows the shares which
were issued which were outstanding and how many are left. 1
don't have any documents, your Honor. I don't know whether it
is true or not. In the course of our settlement negotiations I

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page’‘s of 22

WA mb wWwnNe

PPP Ee
BwNeE Oo w

15
16
17
18
19
20
21
22
23
24
25

S2ZRARALPC Conference

heard at least four different numbers of how many shares were
authorized but as yet unissued. I have no basis to say.
There's no witness here to give testimony about it, your Honor,
and I would object.

MR. O'BRIEN: Your Honor, Mr. Zitter did ask for
information regarding the outstanding shares. As part of our
settlement negotiations he drafted a certification for
Mr. Caldwell to fill out regarding number of shares that are
outstanding and the number of shares that had been issued as of
February 9 which was the date that he had asked for. That
certification we received late last night while we thought we
were still in the process of settling. I have that with me
today, your Honor. That was certified and notarized by
Mr. Caldwell in direct response to Mr. Zitter's question in
that regard.

THE COURT: So presumably you want to offer it, right?

MR. O'BRIEN: That's correct, your Honor.

THE COURT: Mark it as Defendant's Exhibit A.

MR. BACHNER: Should we approach?

THE COURT: Yes. Show it to Mr. 2Zitter first.

(Pause)

MR. BACHNER: Your Honor, just so we're clear, we did
offer to show this to Mr. Zitter before court and he said he
wouldn't accept it or look at it. We're not --

MR. ZITTER: I would object to the introduction into

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 9 of 22

aoa~aanaime WnHe

NUR MWNNFP RRP YY BE ee Be
TAWUNEFOWAAANMEFWYNE OW

92AAAALPC Conference

evidence, your Honor. It's pure hearsay. We've asked for the
documents which back it up. They have not been provided to us
and Mr. Caldwell is not in court to be subject to
crosg-examination.

MR. BACHNER: Your Honor, while we agree he is not
physically here, he is available by telephone, your Honor, to
be cross-examined and placed under oath.

Your Honor, if I might just continue, the position
that we found ourselves, that is, the company found themselves
in, is that under the provisions of the agreement that we all
agree exists, I mean the provision itself, there is a provision
which essentially, which does indicate all purchasers have to
yeceive equal treatment and the concern that we had, your
Honor, is that by issuing the six million shares --

THE COURT: What provision are you referring to?

MR. BACHNER: t's on page 31 of Exhibit P. It's
paragraph 4.15. Starts off -~

THE COURT; I am trying to read it.

MR. BACHNER: I'm sorry.

(Pause)

THE COURT: I've read it. How does that bear on
honoring a right to convert the debenture into stock?

MR. BACHNER: The concern that had come up, your
Honor, was that by issuing all of, by giving all of the
outstanding remaining shares to Alpha we are, in fact,

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 10 of 22

nme

Pw
WNHEF OW OADM

a en Oe ee ce od
An

He
wo

20
21
22
23
24
25

J2ARRALPC Conference

violating the terms of the agreement indicating that we are mot
to be given, that all of the purchasers are to be given equai
treatment and that we're not permitted, your Honor, to offer
consideration to one purchaser that is not offered to another.

THE COURT: But, Mt. Bachner, you are not reading the
same paragraph I am reading if you think it says that. The
first sentence says, no consideration shall be offered or paid
to any person for a particular purpose. That particular
purpose is to amend or consent to a waiver or a modification of
any transaction decuments unless the same consideration is
given to others.

Now, honoring a debenture holder's contractural right
to convert the debenture holder's election, the debentures into
common stock does not constitute the payment of any
consideration, I think. But even if it did, it would be fora
purpose different than the one that the first sentence of
Section 4.15 speaks to, wouldn't it?

MR. BACHNER: Which is waiver or amendment. Which is

amendment or --
THE COURT: Waiver or amendment of the transaction

document.

MR. BACHNER: As I understand it, your Honor, the
problem that we had with those words was that the amount, the
price at which the debentures was going to be converted over
was at two cents, As we understand it, the debenture agreement

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 11 of 22

Orin mbru np

MONNNONNEP RP RPP eB EPR eR
QewWUNPOWOAWHUKHFWUNHAL

92RBAAALPC Conference

wags that either it was that I think the lowest price was 15
cents. So we were amending the agreement to give the
debentures at a price substantially lower than what was
reflected in the agreement.

THE COURT: I don't understand that.

MR. BACHNER: Your Honor, I am going to be very
candid. Mr. O'Brien, if he could address that I would
appreciate that.

THE COURT: All right.

MR. O'BRIEN: Your Honor, because as the plaintiffs
are alleging the conversion price would be reduced to two cents
per share because of other issuances that trigger the -- I'm
sorry. I don't have it in front of me at this moment. Under
the subsequent equities sales provision in both of the
debentures at page 13 of Exhibit A the conversion price is
being reduced to reflect the subsequent issuance of shares at a
price below the conversion price of the debentures and
therefore --

THE COURT: I don't understand. The conversion price
of the debentures?

MR. O'BRIEN: The conversion price of the debentures
depending on the debenture on the face value is either 35 cents
or 15 cents. The argument that plaintiffs are advancing is
that that advance sale issued shares to a third party at two
cents per share and thus the subsequent equity sales provision

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 865-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 12 of 22

“SNM Bw dw

10
LL
12
13
14
15
16
17
18
19
20
21
22
23
24
25

11

S9ZRAAALPC Conference
of the debentures is triggered.

THE COURT: And therefore if the company converts at
two cents it is doing so pursuant to the expressed terms of the
debenture and the shares that are being issued are not
consideration for any modification or waiver of any provision
of the debenture agreement. They're being issued in strict
conformity of the debenture, right?

MR. O'BRIEN: Yes, your Honor, I understand.

THE COURT: Okay. So the first sentence here doesn't
have anything to do with this and neither does the second
sentence I think because there's nothing involved in the
conversion of the debentures pursuant to which the company is
making any payment of principle on the debentures; isn't that
right?

MR. BACHNER: Your Honor, we urderstand what your
Honor is saying, yes.

THE COURT: And I am correct, am I not?

MR. BACHNER: We do not disagree with your Honor's
finding.

THE COURT: Okay. And therefore this Section 4.15 has
nothing to do with the subject at hand. You are simply
obliged, as far as I can see the documents, to honor the
notices of conversion, right?

MR. BACHNER: We agree your Honor and the concern that
we had was without some kind of judicial comment on Chat we

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-6300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 13 of 22

re
NE QwWwOexnAgo ew ney

be
bal

S2AAAALPC Conference

A@idn't want, even though we frankly tended to agree, there were
people that did not on the conversion end, and we agree with
your Honor we just did not want the position of having some
domino effect coming over. And our position is that this in
fact may not have been a trigger but there were other attorneys
for the company --

THE COURT: So when you say this in fact may not be a
trigger what is the "this" that you are referring to?

MR. BACHNER: Your Honor, we are in agreement in our
initial reading which is why frankly we had proceeded sc far in
settlement discussions that the reading that your Honor gave
was certainly a reading that counsel tended to agree with.

The problem is, your Honor, that we had some
disagreement and we felt it appropriate that if we were going
te issue the shares it bé pursuant to a ruling by the Court
that we do so.

THE COURT: When you gay you had some disagreement,
you mean there were other people who didn't agree with you.

MR. BACHNER: Correct. And we felt, your Honor, that
the most important thing is we for reporting requirements,
etc., your Honor, to be able to going back to the other
debenture holders and say we don't believe we are in violation
of this provision. If the want to litigate it they can
litigate it.

THE COURT: I understand that. So the only remaining

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 14 of 22

aranuvur wh Fe

13
SZAAAALPC Conference
question goes to, I believe, goes to the subject of irreparable
injury. What élse is to be said on that subjecc?

MR, ZITTER: Your Honor, may I be heard just briefly
on that? Mr. Rabinowitz is here and his affirmation, but I
think two things are important to state. Number one and
Mr. Caldwell told him that the company's on the verge of
bankruptcy so that --

THE COURT: This is a recent statement?

MR. ZITTER: Yes, your Honor. It's in his e-mail. I
think it was a conversation on or about January 13th but he is
here to testify about it and that he would not honor a
conversion requests. He would not honor the obligation to
reserve shares for the benefit of the debenture holders as they
agreed to do with the documents. It is crystal clear that if
all we get here is the money judgment we will never see our
money. There are no assets from which to collect. The company
ig on the verge of bankruptcy. And if all we get and indeed I
think -- judgment we will go into bankruptcy. 50 there is no
way we are going to get paid. In my mind that's ultimate
irreparable harm and the Second Circuit other cases have had to
brief that.

Even more than that, your Honor, they agreed to do all
this stuff. We are not asking them to do something. They
didn't agree. They agreed to reserve shares for our benefit.
They just ignored that obligation. Other than a court order

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 15 of 22

oOar3I na Mn r Ww NH

MWNNMYUNNEPP HE PHP RP PY
ie UNPOWAIH MF WNEH Ot

14
5 2RAAALPC Conference
saying can't issue shares to someone else until you reserve the
proper amount of shares for us, how can we enforce that? If
all we get is damages which your Honor would in effect be
saying is the agreement to reserve shares is simply an
agreement without a remedy. I don't believe that's true. It
is a contract obligation. We agreed ta do it.

Your Honor, the casé is beside the case which we state
states that irreparable injury is present when you can't
collect. Also, it will be difficulty in calculating damages
here. Even assuming we got the stock and went out and sold it.

THE COURT: I understand that.

MR. ZITTER: There igs case law which we cited which
shows that to be irreparable injury. And finally, a
corporation should be made to adhere to the terms of their
publicly held security. They shouldn't make the peopie who in
invest in the companies and buy public securities chase them
and rum around. They should be compelled by the Court to do
what they agreed to and I think we established irreparable
injury more than sufficiently.

THRE COURT: Mr. Bachner, anything else?

MR. O'BRIEN: Your Honor, just on the irreparable
injury point to address some of the issues from Friday. Again,
the shares are publicly traded and the -- volume is
approximately 14 million shares traded per day to the extent
that that helps your Honor's determination.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 905-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 16 of 22

Jom We WNP

VNNONPRPPB EPP Pee
UNF AWVOA TIM AAWNHE OW @

24
25

15
92ARBALPC Conference

MR. ZITTER: That's also testimony by an attorney
without any facts, your Honor.

THE COURT: Yes. Okay. All right. I am going to
rule on this now. I have before ma a motion for preliminary
injunction by the plaintiff Alpha Capital Anstalt against
Advanced Cell Technology inc. The plaintiff seeks an order
directing Alpha Capital Technology Inc. to deliver immediately
3.5 million shares of its common stock to Alpha Capital and to
honor all future conversion requests duly submitted by Alpha
Capital in accordance with the agreements between the parties.

To declare that the conversion price of the ACTI
secured convertible debentures held by Alpha Capital is two
cents per share, subject to further downward adjustment as
provided in the agreement between the parties and enjoining and
abstaining Advanced Cell Technology additional shares of its
common stock to any person or entity other than Alpha Capital
and to other holders of Alpha Capital -- excuse me -- of
Advanced Cell Technology convertible debentures unless and
until Advanced Cell technology is in compliance with its
contractual obligation to reserve sufficient shares of common
stock or issuance to Alpha Capital and the other holders of
Advanced Cell Technology convertible debentures.

The parties have devoted the usual amount of attention
to the standard that governs the issuance of a preliminary
injunction. I needn't spend much time on it.

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 17 of 22

TAM ew dh

NNNNNNP PEEP HEE Pee
UBWNHHOWOYAUEPYNHPOWD®

be

92RAAALPC Conference

On the issue of the plaintiff's likelihood of success,
on the basis of what I have seen and heard so far, the
plaintiff is substantially certain to prevail on the merits in
all respects. We are not here talking about a claim as to
which there is a fair probability of, or that there are fair
issues, fair ground for litigation or indeed a likelihood or
clear likelihood of success. Here, the plaintiff in my view is
substantially likely to prevail. The only argument in fact
advanced on behalf of the defendant in opposition to the
plaintiff's case was Mr. Bachner's reference to Section 4.15 of
the underlying agreement which was the subject of colloquy
between me and Mr. Bachner. Mr. Bachner and I have no
disagreement about it. It clearly does not constitute a
defense to the relief sought here. I understand he was putting
forward an argument that somebody else in the constellation of
Advanced Cell Technology wanted him to put forward and with
respect to that he had do that. But there is not merit to his
argument. That's not a4 comment on Mr. Bachner's efficacy, his
comment on plain language of Section 4.15. So this is no
defense te the claim.

So far as irreparable injury is concerned, I have read
with care and interest the decision by my friend and colleague,
Judge Holwell of this court, in Mullview Special Finance Inc.
vy. Finial Labs Inc. It is unreported but it was rendered on
November 29, 2006. The docket number is 06 CV 1772. I agree

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300

ON
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 18 of 22

Onan me whe

NNNNNNFPREYP EP Pe Ee P
URW NEP AOWOIAHAWNHE OO

5S2BAARALPC Conference

entirely with everything he said on the subject of irreparabie
harm. it is all fully applicable to this case. It's quite
clear that the plaintiff would have no adequate remedy of law
in the absence of the preliminary injunction that I am going to
grant. So I will issue the preliminary injunction.

Now, I will ask that Mr. Zitter submit to chambers,
hopeful by tomorrow, a proposed form of order. The temporary
restraining order remains in effect pending the entry of
preliminary injunction and the only other question that I will
raise is whether anybody has anything to say on the subject of
a bond.

MR. ZITTER: Yes, your Honer.

YI think that there should not be a bond. Your Honor
knows at the discretionary with the Court the likelihood of
there being damages as result of a wrongly granted injunction
here, your Honor. I think are minimal at best. TI think your
Honor's decision is correct. I think we're clearly entitled to
the injunction and as I understand it, the bond is simply to
protect the defendant in the event the injunction is found --
to be granted, I don't think there's chance of this injunction
having to be found is wrongfully granted.

THE COURT: I never think there is a chance when I
issue a ruling, but every now and then the Court of Appeals
engenders humility.

MR, ZITTER: This is clearly it would have to he an

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 19 of 22

woman o Pw NH

10

25

18
S2ARAALPC Conference
abuse of discretion. So it's not just, you would have to, 1
don't see that there is any damage to the defendant which we
would have to protect against with a bond, your Honor. So 1
would suggest that a bond be waived in this case.

MR. BACHNER: Your Honor, we rely on our paper.

THE COURT: Well, maybe you could remind me since the
only paper I got was I think this Caldwell certification.

MR. O'BRIEN: Your Honor, we submitted a memo on, i
believe --

THE COURT: A few days ago?

MR. O'BRIEN: On Thursday I believe we ECFed it, your
Honor.

THE COURT: Maybe you will remind me.

MR. O'BRIEN: Your Honor, it's our position that a
bond is required.

THE COURT: Well, how much for what?

MR. O'BRIEN: For the less of value of the potential
issuance of shares to the extent that the injunction assuming
that the injunction is wrongfully issued there are shares, six
million shares that could be used by the company at the current
market price was 19 cents per share as of the close of
yesterday that could be used by the company for further
funding. To the extent that the injunction was wrongfully
issued the company would have been deprived of the use of those
shares for the entire time period. I believe the case law on

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 20 of 22

BWP

WM Mas MH WK

16
17
18
19
20
al
22
23
24
25

12
92AAAALPC Conference
that is consistent that the loss of value of the property that
is enjoined is a valid basis for the bond vaiue.

THE COURT: Well, but even assuming you could raise
six million times 19 cents or about a million dollars through a
good sale of the shares which I suppose is pretty questionable
since the stock has been selling as low as one or two cents, if
you try to sell six million shares all at once you probably
wouldn't get anything close to 19 cents. Let's pass over that.
You would gét the million dollars and you would pay bilis you
already owe, right? The company is under water, way under
water; isn't that true?

MR, O'BRIEN: I believe the company has significant
outstanding obligations, your Honor.

THE COURT: Not to put too fine a point on it. It's
Met worth as of March 31, 2008 was minus 28 million. Is it any
better than that today?

MR. O'BRIEN: Your Honor, we intend to have
Mr. Caldwell available. To the extent that question needs to
be answered as I stand here I can't answer that question.

THE COURT: You mean you didn't even ask him?

MR. O'BRIEN: JI set forth in Mr. Caldwell's papers the
share price when it was two cents per share. Significant
issues have occurred since then, particularly, in the last
month which has caused the share price to rise. The company's
prospects are improving. The company is close to becoming once

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 21 of 22

20
92RAAALPC Conference

1 again a reporting company and in the opinion of Mr. Caldwell as
2 set forth in his affirmation -- excuse me -- in his affidavit

3 with the Court is that the company is on the path to recovery

4 and at two cents per share is hopefully a thing of the past.

5 THE COURT: Last guy I heard say that was Richard Full
6 the weekend before Lehman Brothers went down.

7 Look, it seems to me that the idea that there would be
8 the -- for a wrongful injunction is essentially speculative. I
9 think it's conceivable that some additional capital could be

10 raised. But in the last analysis I don't see that making any
az material difference here. Even if they coul@ raise a million
12 bucks by selling six million shares for 20 cents and 19 cents a
13 share, it's just going to another creditor, that's all. And so
14 I think what I will do is I'll require a bond be posted by next
15 Tuesday at five o'clock in the amount of $75,000. And the

16 injunction, the TRO remains in effect until then and the

17 preliminary injunction will provide that it's continuation

18 beyond five o'clock next Tuesday will be conditioned on the

19 posting of the $75,000 by then, but it will become effective on
20 issuance. Okay. Thank you.
21 MR. ZITTER: One more request. JI am not sure whether
22 we will do this or not, but in the event the binding company
23 requires collateral will it be acceptable if the company simply
24 deposited the $75,000 in my escrow account and I will hold that
25 in lieu of the bond?

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
Case 1:19-cv-06199-PGG-RWL Document 40 Filed 11/12/19 Page 22 of 22

wna nm br wWwhre

NNNNNNPRP PEP HER PPE
UBWNEFOWO WHA OF WKH ©

21
S2RABALPC Conference

THE COURT: No. It goes to the Clerk of the Court.

MR. ZITTER: Generally not, your Honor. The bonding
company generally issues the preliminary injunction bond.

THE COURT: I understand that. But you are saying
that you would like instead of a bond if I understand you
correctly for you to have $75,000 in your escrow account.

MR. ZITTER: I will hold it in lieu of the bond,
whatever conditions the preliminary injunction bond would be
usable For.

THER COURT: That not acceptable. Hither you produce a
bond or you deliver $75,000 to the clerk who will hoid it.

MR. ZITTER: That's fine.

THE COURT: That's the way I always do it. This is
not.

MR. ZITTER: Off the record. Off the record, I've
done that before, but so be it.

THE COURT: If your adversary is content to do it that
way .

MR. BACHNER: JI always tend to agree with the Court in
these conditions.

Nice to see you again, your Honor.

THE COURT: Likewise.

oN 0

SOUTHERN DISTRICT REPORTERS, P.C.
(212) 805-0300
